
	
		II
		110th CONGRESS
		1st Session
		S. 1497
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2007
			Mr. Cardin introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To promote the energy independence of the United States,
		  and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Energy Independence Act of
			 2007.
		2.Purpose and
			 goalsThe purpose of this Act
			 is to provide support for projects and activities to facilitate the energy
			 independence of the United States so as to ensure that—
			(1)all but 10
			 percent of the energy needs of the United States are supplied by domestic
			 energy sources by calendar year 2017; and
			(2)all but 20
			 percent of the energy needs of the United States are supplied by non-fossil
			 fuel sources by calendar year 2037.
			3.Energy Policy
			 Commission
			(a)Establishment
				(1)In
			 generalThere is established a commission, to be known as the
			 National Commission on Energy Independence (referred to in this
			 section as the Commission).
				(2)MembershipThe
			 Commission shall be composed of 15 members, of whom—
					(A)3 shall be
			 appointed by the President;
					(B)3 shall be
			 appointed by the majority leader of the Senate;
					(C)3 shall be
			 appointed by the minority leader of the Senate;
					(D)3 shall be
			 appointed by the Speaker of the House of Representatives; and
					(E)3 shall be
			 appointed by the minority leader of the House of Representatives.
					(3)Co-chairpersons
					(A)In
			 generalThe President shall designate 2 co-chairpersons from
			 among the members of the Commission appointed.
					(B)Political
			 affiliationThe co-chairpersons designated under subparagraph (A)
			 shall not both be affiliated with the same political party.
					(4)Deadline for
			 appointmentMembers of the Commission shall be appointed not
			 later than 90 days after the date of enactment of this Act.
				(5)Term;
			 vacancies
					(A)TermA
			 member of the Commission shall be appointed for the life of the
			 Commission.
					(B)VacanciesAny
			 vacancy in the Commission—
						(i)shall not affect
			 the powers of the Commission; and
						(ii)shall be filled
			 in the same manner as the original appointment.
						(b)PurposeThe
			 Commission shall conduct a comprehensive review of the energy policy of the
			 United States by—
				(1)reviewing relevant
			 analyses of the current and long-term energy policy of, and conditions in, the
			 United States;
				(2)identifying
			 problems that may threaten the achievement by the United States of long-term
			 energy policy goals, including energy independence;
				(3)analyzing
			 potential solutions to problems that threaten the long-term ability of the
			 United States to achieve those energy policy goals; and
				(4)providing
			 recommendations that will ensure, to the maximum extent practicable, that the
			 energy policy goals of the United States are achieved.
				(c)Report and
			 recommendations
				(1)In
			 generalNot later than December 31 of each of calendar years
			 2009, 2011, 2013, and 2015, the Commission shall submit to Congress and the
			 President a report on the progress of United States in meeting the long-term
			 energy policy goal of energy independence, including a detailed statement of
			 the findings, conclusions, and recommendations of the Commission.
				(2)Legislative
			 languageIf a recommendation submitted under paragraph (1)
			 involves legislative action, the report shall include proposed legislative
			 language to carry out the action.
				(d)Commission
			 personnel matters
				(1)Staff and
			 directorThe Commission shall have a staff headed by an Executive
			 Director.
				(2)Staff
			 appointmentThe Executive Director may appoint such personnel as
			 the Executive Director and the Commission determine to be appropriate.
				(3)Experts and
			 consultantsWith the approval of the Commission, the Executive
			 Director may procure temporary and intermittent services under section 3109(b)
			 of title 5, United States Code.
				(4)Federal
			 agencies
					(A)Detail of
			 government employees
						(i)In
			 generalUpon the request of the Commission, the head of any
			 Federal agency may detail, without reimbursement, any of the personnel of the
			 Federal agency to the Commission to assist in carrying out the duties of the
			 Commission.
						(ii)Nature of
			 detailAny detail of a Federal employee under clause (i) shall
			 not interrupt or otherwise affect the civil service status or privileges of the
			 Federal employee.
						(B)Technical
			 assistanceUpon the request of the Commission, the head of a
			 Federal agency shall provide such technical assistance to the Commission as the
			 Commission determines to be necessary to carry out the duties of the
			 Commission.
					(e)Resources
				(1)In
			 generalThe Commission shall have reasonable access to materials,
			 resources, statistical data, and such other information from Executive agencies
			 as the Commission determines to be necessary to carry out the duties of the
			 Commission.
				(2)Form of
			 requestsThe co-chairpersons of the Commission shall make
			 requests for access described in paragraph (1) in writing, as necessary.
				
